DETAILED ACTION
Allowable Subject Matter
Claims 13-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to show or reasonably teach in combination the claimed elements of:

Regarding to Claim 13, the applicant claimed “An engine cooling system comprising:
…
wherein the controller is configured to control the integrated flow control valve apparatus to block an introduction of the coolant from the cylinder head and allow an introduction of the coolant from the cylinder block in a predetermined high-speed and high-load operation range and to allow the introduction of the coolant from the cylinder head and block the introduction of the coolant from the cylinder block in a predetermined normal operating range.”

The claimed limitations are taught in Figs. 2A, 3A, 8A-8D with Paragraphs 105, 53-55, 59-61 and 88-93.  The claimed invention considered the normal operating range includes cold condition, warm condition and high-temperature condition (Paragraphs 88-92) and during the normal operating range, the valve apparatus would open valve 80b to introduce the coolant from the cylinder head and close another valve 80a to stop the coolant being introduced from 

Based on the teaching of the specification, drawings and claimed language, the examiner considered Mehring (US2013/0167786 A1) is one of the closest references to teach the limitations (Mehring, Fig. 1, Part 7 is a valve apparatus, Part 7a is a valve element to control both the flow of cylinder head and cylinder block, Paragraph 20, Fig. 2, after Block 206, the valve apparatus would decide how to adjust the valve operation in Block 210, the second working position and Block 214, the third working position, Paragraph 22 teaches the second working position would open the cylinder head flow and block the cylinder block flow, Paragraph 23 teaches the third working position open both cylinder head and cylinder block flow).  However, even one with ordinary skill in the art would consider meeting the requirement of Block means the system enters a high-temperature, high-load and high-speed operation, the third working position fails to teach that the position would open the cylinder block flow and close the cylinder head flow (Mehring, Fig. 2, even enter Block 216, the reference only teach the valve system would adjust to open the cylinder head flow in a greater or lesser extent, but fails to teach the valve system would block the flow from the cylinder to block an introduction of the coolant from the cylinder head and allow an introduction of the coolant from the cylinder block in a predetermined high-speed and high-load operation range.”

The examiner further considered Brinkmann (US2016/0215681 A1) which is another one of the closest references to teach the limitation (Brinkmann, Fig. 2, the combination of Part 258, Part 262, Part 264 and Part 248 can be considered as a valve apparatus to connect both cylinder head 204 and cylinder block 206.  Paragraph 79 teaches a cylinder head valve 264 would be closed under certain circumstance and Paragraph 66 teaches cylinder block valve 248 can be closed by a controller).  However, when reviewing Fig. 4, the examiner considered Brinkmann fails to teach all the limitations of Claim 13.  In Brinkmann, Block 406 teaches an operation during after the system reaching the cold start and one of the ordinary skill in the art might consider “stagnate coolant in block” can mean “block the introduction of the coolant from the cylinder block” under the broadest reasonable interpretation, but Block 412 fails to teach during the operation, the valve apparatus would block an introduction of the coolant from the cylinder head (Brinkmann, Paragraph 88 only teaches the coolant in cylinder head would mix with coolant in cylinder block).  In addition, even one with ordinary skill in the art would consider the teachings of Block 412 teaches “block an introduction of the coolant from the cylinder head” under the broadest reasonable interpretation, the operation would under the system reach a threshold coolant temperature, which is a lower end of a desired coolant operating temperature range (Brinkmann, Paragraph 87), which one of ordinary skill in the art to block an introduction of the coolant from the cylinder head and allow an introduction of the coolant from the cylinder block in a predetermined high-speed and high-load operation range.”

After reviewing other references, the examiner considered the references would fail to show or reasonably teach in combination at least the limitations “to block an introduction of the coolant from the cylinder head and allow an introduction of the coolant from the cylinder block in a predetermined high-speed and high-load operation range.”  Therefore, Claim 13 is allowed.

Claims 14-20 are allowed because the claims ultimately depend from allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOSEPH J DALLO/Primary Examiner, Art Unit 3747